DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 8-15 of U.S. Patent No. 10,565,395 (hereinafter reference patent 1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application
Reference Patent 1
1. An apparatus, comprising:
a memory; and
a processor operatively coupled to the memory, the processor configured for: 



detecting a region of interest in an image from the set of images; 




altering the region of interest to generate an altered image; and 





outputting the altered image to an interface.













3. The apparatus of claim 2, wherein the region of interest is classified as foreground when an absence of a set of substantially straight lines is detected in the region of interest.



4. The apparatus of claim 2, wherein the region of interest is classified as foreground when a presence of a set of substantially non-structured lines is detected in the region of interest.

5. The apparatus of claim 1, wherein the region of interest being classified as foreground is indicative of a person being present in the image.



7. A non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause the processor to:

receive a set of images associated with a video recorded by a camera; 

detect a region of interest in an image from the set of images;




alter the region of interest to generate an altered image; and 




output the altered image to an interface.









8. A computer-implemented method, comprising: 

receiving a set of images associated with a video recorded by a camera; 

detecting a region of interest in an image from the set of images; 




altering the region of interest to generate an altered image; and




storing the altered image in a standardized format.

a memory; and 
a processor operatively coupled to the memory, the processor configured to: 



detect a structure of a region of interest from a plurality of regions of interest in an image from the set of images, classify the structure into a geometric class from a set of predefined geometric classes, 

alter the region of interest to generate an altered image when the geometric class is associated with an identity of a person, such that privacy associated with the identity of the person is protected, and 

at least one of 
send the altered image to a user interface or store the altered image in a standardized format; wherein the processor is configured to classify the structure into the geometric class based on detecting the structure of the region of interest as including a set of substantially straight lines, the geometric class being associated with a background and not associated with the identity of the person.

Claim 1 of reference patent 1 recites the limitations of claim 2.




Claim 1 of reference patent 1 recites the limitations of claim 3 (the geometric class being associated with a background and not associated with the identity of the person when a set of substantially straight lines is not detected, otherwise it has been classified as background).

4. The apparatus of claim 1, wherein the geometric class is associated with the identity of the person based on the region of interest being substantially non-structured.


Claim 1 of reference patent 1 recites the limitations of claim 5.





8. A non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to:


 receive a set of images associated with a video recorded by a camera; 

detect a structure of a region of interest from a plurality of regions of interest in an image from the set of images; classify the structure into a geometric class from a set of predefined geometric classes; 

alter the region of interest to generate an altered image when the geometric class is associated with an identity of a person, such that privacy associated with the identity of the person is protected; and 


15. A method, comprising: 


receiving a set of images associated with a video recorded by a camera; 

detecting a structure of a region of interest from a plurality of regions of interest in an image from the set of images; classifying the structure into a geometric class from a set of predefined geometric classes; 

scrambling the region of interest to generate an altered image when the geometric class is 

at least one of sending the altered image to a user interface or storing the altered image; 

wherein the processor is configured to classify the structure into the geometric class based on detecting the structure of the region of interest as including a set of substantially straight lines, the geometric class being associated with a background and not associated with the identity of the person.

Claim 15 of reference patent 1 does not recite “storing the image in standardized format.”
However, it would have been obvious to one skilled in the art to store the altered image in a standardized format so that it can be accessed by standardized applications.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 8-15 of U.S. Patent No. 10,915,660 (hereinafter reference patent 2). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application 
Reference Patent 2
1. An apparatus, comprising:
a memory; and
a processor operatively coupled to the memory, the processor configured for: 

receiving a set of images associated with a video recorded by a camera; 

detecting a region of interest in an image from the set of images; 







altering the region of interest to generate an altered image; and 



outputting the altered image to an interface.

2. The apparatus of claim 1, wherein the region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest.

3. The apparatus of claim 2, wherein the region of interest is classified as foreground when an absence of a set of substantially straight lines is detected in the region of interest.

4. The apparatus of claim 2, wherein the region of interest is classified as foreground when a presence of a set of substantially non-structured lines is detected in the region of interest.

5. The apparatus of claim 1, wherein the region of interest being classified as 

6. The apparatus of claim 5, wherein the altering the region of interest obfuscates an identity of the person.

7. A non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause the processor to: receive a set of images associated with a video recorded by a camera; detect a region of interest in an image from the set of images; alter the region of interest to generate an altered image; and 
output the altered image to an interface.




8. A computer-implemented method, comprising: 



detecting a region of interest in an image from the set of images; 






altering the region of interest to generate an altered image; and




storing the altered image in a standardized format.

a memory; and 
a processor operatively coupled to the memory, the processor configured for: 

receiving a set of images associated with a video recorded by a camera; 

detecting a region of interest in an image from the set of images; classifying the region of interest as foreground or background based on a detected amount of straight-line content in the region of interest, the foreground being associated with less straight-line content in the region of interest than the background; 

altering the region of interest to generate an altered image when the region of interest is classified as foreground; and 


2. The apparatus of claim 1, wherein the region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest.

3. The apparatus of claim 2, wherein the region of interest is classified as foreground when an absence of a set of substantially straight lines is detected in the region of interest.

4. The apparatus of claim 2, wherein the region of interest is classified as foreground when a presence of a set of substantially non-structured lines is detected in the region of interest.

5. The apparatus of claim 1, wherein the region of interest being classified as 

6. The apparatus of claim 5, wherein the altering the region of interest obfuscates an identity of the person.

Claim 7 is rejected for the same reason as discussed in claim 1 above in view of implementing the apparatus using a non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause the processor to perform the operations of the apparatus is well known in the art. One skilled in the art would have been motivated to implement the apparatus as such due to its low production costs and ease of maintenance and updating etc.

16. A computer-implemented method, comprising: 



detecting a plurality of regions of interest in an image from the set of images; for each region of interest from the plurality of regions of interest, classifying the region of interest as background if a presence of a set of substantially straight lines is detected in the region of interest; 

for each region of interest from the plurality of regions of interest not classified as background, altering the image by applying a privacy-protecting alteration to the region of interest; and 

at least one of outputting the image, as altered, to an interface, or storing the image, as altered, in a standardized format.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao (US 2017/0076572 A1 – hereinafter Rao).
Regarding claim 1, Rao discloses an apparatus, comprising: a memory (Fig. 4 – memory 412); and a processor operatively coupled to the memory (Fig. 4 – CPU 406), the processor configured for: receiving a set of images associated with a video recorded by a camera ([0030] – receiving a set of video images captured by a camera, e.g. one of the cameras 302 shown in Fig. 3); detecting a region of interest in an image from the set of images ([0030] – detecting a ROI); altering the region of interest to generate an altered image ([0031] – blurring the ROI from the set of images); and outputting the altered image to an interface (Fig. 2 – outputting the altered image to an interface for storage into a data store).
Claim 7 is rejected for the same reason as discussed in claim 1 in view of Rao also disclosing a non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause to the processor to perform the (Fig. 4 – memory 412 storing instructions 420 to be executed by processor 406).
Regarding claim 8, Rao discloses a computer-implemented method, comprising: receiving a set of images associated with a video recorded by a camera ([0030] – receiving a set of video images captured by a camera, e.g. one of the cameras 302 shown in Fig. 3); detecting a region of interest in an image from the set of images ([0030] – detecting a ROI); altering the region of interest to generate an altered image ([0031] – blurring the ROI from the set of images); and storing the altered image in a standardized format ([0022]; [0053] – storing in a data store as H.264 encoded streams).
Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO 2007/092904 A2 – hereinafter Wang).
Regarding claim 1, Wang discloses an apparatus, comprising: a memory ([0012] – computer readable medium comprising instructions); and a processor operatively coupled to the memory ([0012]-[0014] – a processor executes instructions stored in the computer readable medium), the processor configured for: receiving a set of images associated with a video recorded by a camera ([0012]-[0013] – receiving a set of video images in a video sequence captured and recorded by a camera as further described in at least [0032] and [0034]); detecting a region of interest in an image from the set of images ([0032]-[0033] – detecting a ROI); altering the region of interest to generate an altered image ([0091] – merging a ROI with other ROIs); and outputting the altered image to an interface ([0091] – outputting the altered final image to an output interface).
([0045]; [0088]) is indicative of a person being present in the image ([0065]-[0081]).
Claim 7 is rejected for the same reason as discussed in claim 1 in view of Wang also disclosing a non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause to the processor to perform the recited operations ([0012]-[0014] – a computer readable medium storing instructions to be executed by a processor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1 and 7-8 above, and further in view of Hamada (JP 2011138313 A – hereinafter Hamada – references to translated copy attached).
Regarding claim 2, see the teachings of Rao as discussed in claim 1 above. However, Rao does not disclose the region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest.
Hamada discloses a region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest (page 17 – when a presence of a set of long straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Rao because it is advantageous due to simple operations (Hamada, abstract).
Regarding claim 3, see the teachings of Rao in view of Hamada as discussed in which, Hamada also discloses the region of interest is classified as foreground when an absence of a set of substantially straight lines is detected in the region of interest (page 17 – when an absence of a set of long straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Rao because it is advantageous due to simple operations (Hamada, abstract).
Regarding claim 4, see the teachings of Rao and Hamada as discussed in claim 2 above, in which Hamada also discloses the region of interest is classified as foreground when a presence of a set of substantially non-structured lines is detected in the region of interest (page 17 – when a presence of a set of short straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Rao because it is advantageous due to simple operations (Hamada, abstract).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 5, and 7 above, and further in view of Hamada.
Regarding claim 2, see the teachings of Wang as discussed in claim 1 above. However, Wang does not disclose the region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest.
Hamada discloses a region of interest is classified as background when a presence of a set of substantially straight lines is detected in the region of interest (page 17 – when a presence of a set of long straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Wang because it is advantageous due to simple operations (Hamada, abstract).
Regarding claim 3, see the teachings of Wang in view of Hamada as discussed in which, Hamada also discloses the region of interest is classified as foreground when an absence of a set of substantially straight lines is detected in the region of interest (page 17 – when an absence of a set of long straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Wang because it is advantageous due to simple operations (Hamada, abstract).
Regarding claim 4, see the teachings of Wang and Hamada as discussed in claim 2 above, in which Hamada also discloses the region of interest is classified as foreground when a presence of a set of substantially non-structured lines is detected in the region of interest (page 17 – when a presence of a set of short straight lines is detected, i.e. “in the process of step S69, a straight Hough transform is executed on such a common edge point image 122, and a straight line included in each of i = 0 and the first original frame image, for example, a straight line in the example of FIG. 123 is extracted. Here, not only extracting straight lines with a large number of votes, but also excluding those where the voted edge points are concentrated only on short straight lines (line segments). A straight line is extracted. In other words, the processing in step S69 is intended to detect a straight line indicating the edge of a background structure (such as a building). On the other hand, as described above, it can be assumed that a foreground object that is a subject (such as a person) is sufficiently smaller than a background structure, and thus a short straight line is highly likely to indicate an edge in the foreground object. Therefore, short straight lines are excluded so as not to erroneously detect edges in such foreground objects. In this way, when one or more straight lines (hereinafter referred to as “detected straight lines” are detected by the straight line detection unit 85 and the detection result is supplied to the secondary foreground-likeness evaluation unit 86…”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Hamada into the apparatus taught by Wang because it is advantageous due to simple operations (Hamada, abstract).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rao as applied to claims 1 and 7-8 above, and further in view of Wang.
Regarding claim 5, see the teachings of Rao as discussed in claim 1 above. Rao also discloses the region of interest is indicative of a person being present in the image ([0022]; [0031]; [0046] – indicating faces being present the set of images). However, Rao does not disclose the region of interest being classified as foreground.
Wang discloses the region of interest being classified as foreground ([0045]; [0088]) is indicative of a person being present in the image ([0065]-[0081]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wang into the apparatus taught by Rao to provide accurate ROI generation, as foreground object generation and low- complexity extraction of the ROI object, as foreground object, from the video sequence (Wang: [0007]).
Regarding claim 6, Rao also discloses the altering the region of interest obfuscates an identity of a person ([0022]; [0031]; [0046] – blurring faces from the set of images).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 5, and 7 above, and further in view of Rao.
Regarding claim 6, see the teachings of Wang as discussed in claim 5 above. However, Wang does not disclose the altering the region of interest obfuscates an identity of the person.
Rao discloses altering a region of interest obfuscates an identity of a person ([0022]; [0031]; [0046] – blurring faces from the set of images).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the apparatus taught by Wang to mask identity of any person whose privacy needs to be protected.
Regarding claim 8, Wang discloses a computer-implemented method, comprising: receiving a set of images associated with a video recorded by a camera ([0012]-[0013] – receiving a set of video images in a video sequence captured and recorded by a camera as further described in at least [0032] and [0034]); detecting a region of interest in an image from the set of images ([0032]-[0033] – detecting a ROI); altering the region of interest to generate an altered image ([0091] – merging a ROI with other ROIs).
However, Wang does not disclose storing the altered image in a standardized format.
Rao discloses storing an altered image in a standardized format ([0022]; [0053] – storing in a data store as H.264 encoded streams).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HUNG Q DANG/Primary Examiner, Art Unit 2484